             Case 2:20-cv-01287-RSM Document 20 Filed 11/25/20 Page 1 of 3




 1                                             THE HONORABLE RICARDO S. MARTINEZ
 2

 3

 4

 5

 6

 7                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE
 9   RICHARD T. TIEKEN,                           )   Case No. 2:20-cv-01287-RSM
                                                  )
10                                    Plaintiff,  )
                                                  )
11          v.                                    )   ORDER GRANTING STIPULATED
                                                  )   MOTION TO FILE
12   FIRST UNUM LIFE INSURANCE                    )   ADMINISTRATIVE RECORD
     COMPANY; LONG TERM DISABILITY                )   UNDER SEAL
13   PLAN OF MCKINSEY & COMPANY,                  )
     INC.; AND MCKINSEY & COMPANY                 )
14   INC., as Plan Administrator of the Long Term )   NOTED: NOVEMBER 25, 2020
     Disability Plan of McKinsey & Company,       )
15   Inc.,                                        )
                                                 )
16                                Defendants.    )
17
             THIS MATTER having come before the Court on the parties’ Stipulated Motion to File
18
     the Administrative Record Under Seal, and the Court having found good cause and compelling
19
     reasons for the requested relief,
20
            IT IS HEREBY ORDERED that the parties’ Stipulated Motion to Jointly File the
21
     Administrative Record Under Seal is hereby GRANTED and Defendant may file the
22
     administrative record under seal.
23
            It is so Ordered.
24

25

26

27
     ORDER GRANTING STIPULATED MOTION TO FILE                               LANE POWELL PC
                                                                     1420 FIFTH AVENUE, SUITE 4200
     ADMINISTRATIVE RECORD UNDER SEAL                                         P.O. BOX 91302
     CASE NO.: 2:20-CV-01287-RSM - 1                                    SEATTLE, WA 98111-9402
                                                                      206.223.7000 FAX: 206.223.7107
          Case 2:20-cv-01287-RSM Document 20 Filed 11/25/20 Page 2 of 3




 1        DATED: November 25, 2020.

 2

 3

 4                                    A
                                      RICARDO S. MARTINEZ
 5                                    CHIEF UNITED STATES DISTRICT JUDGE

 6   /

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     ORDER GRANTING STIPULATED MOTION TO FILE                   LANE POWELL PC
                                                         1420 FIFTH AVENUE, SUITE 4200
     ADMINISTRATIVE RECORD UNDER SEAL                             P.O. BOX 91302
     CASE NO.: 2:20-CV-01287-RSM - 2                        SEATTLE, WA 98111-9402
                                                          206.223.7000 FAX: 206.223.7107
               Case 2:20-cv-01287-RSM Document 20 Filed 11/25/20 Page 3 of 3




 1   Presented by:

 2

 3   THE WOOD LAW FIRM, PLLC

 4

 5   By s/John W. Wood
     John W. Wood, WSBA # 39120
 6   john@woodfirm.com
     Attorneys for Plaintiff
 7

 8
     LANE POWELL PC
 9

10
     By: s/ Per D. Jansen
11   D. Michael Reilly, WSBA # 14674
     Per Jansen, WSBA # 49966
12   ReillyM@LanePowell.com
     JansenP@LanePowell.com
13   Attorneys for Defendant First Unum Life Insurance Company
14

15

16

17

18

19

20

21

22

23

24

25

26

27
     PROPOSED] ORDER GRANTING STIPULATED MOTION                         LANE POWELL PC
                                                                 1420 FIFTH AVENUE, SUITE 4200
     TO FILE ADMINISTRATIVE. . .                                          P.O. BOX 91302
     CASE NO.: 2:20-CV-01287-RSM - 3                                SEATTLE, WA 98111-9402
                                                                  206.223.7000 FAX: 206.223.7107
     100447.0197/8267089.1
